Resuelto, este caso, en marzo 31, 1932 (43 D.P.R. 308) la parte demandada archivó en agosto 31, 1932 moción interesando la modifi-cación de los términos de la sentencia de este tribunal, por la que se revocaron ciertas resoluciones apeladas y en su consecuencia se anularon ciertos embargos practicados en aseguramiento de la sen-tencia que pudiera recaer a virtud de contrademanda presentada en el pleito, en el sentido de extender dicha sentencia a declarar sin lugar definitivamente dicha contrademanda para poder apelar así de ella para ante la Corte de Circuito.
El tribunal negó lo solicitado, en primer lugar, porque no estaba convencido de que no hubiera podido apelarse directamente de la sen-tencia en la fecha en que se dictó, y en segundo lugar, porque el pleito en el que se ordenaron los embargos quedó definitivamente re-suelto por sentencia sobre las alegaciones dictada por la corte inferior a virtud de demanda enmendada — presentada después de decre-tados los embargos — y de excepción previa formulada por los de-mandados, sentencia que fué confirmada por esta Corte Suprema tam-bién en marzo 31, 1932 (43 D.P.R. 300).
En cuanto a la petición de que ciertas palabras se insertaran en determinado párrafo de la opinión, la corte resolvió no era absoluta-mente necesario porque la exacta cuestión suscitada por los deman-dados ya había sido resuelta por esta corte en el caso de Armstrong & Co. v. Irizarri, 29 D.P.R. 606, en el sentido de que “cuando la de-manda no determina una causa de acción debe declararse con lugar una moción para anular el embargo practicado para el asegura-miento de sentencia pero no así cuando la demanda es susceptible de ser enmendada.”
La moción fué declarada sin lugar.